Citation Nr: 0631797	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for 
hypercholesterolemia including as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

An October 2002 rating decision denied service connection 
for hypertension and hypercholesterolemia as due to 
herbicide exposure.  A November 2003 rating decision granted 
service connection for diabetes mellitus, Type II, 
associated with herbicide exposure, as well as for a history 
for prostate cancer.  A December 2003 supplemental statement 
of the case addressed the issues of service connection for 
hypertension and hypercholesterolemia as secondary to 
service-connected diabetes mellitus, and continued the 
denial of service connection.  A November 2004 rating 
decision granted service connection for erectile 
dysfunction, rated as noncompensable, and also granted 
special monthly compensation based on loss of use of a 
creative organ.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current hypertension is related to his 
period of active duty or to a service-connected disability.  

2.  Hypercholesterolemia is the name attached to a 
laboratory finding, which is not a disability within the 
meaning of the law and regulations providing compensation 
benefits.  

3.  The medical evidence of record fails to show penile 
deformity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).  

2.  The criteria for service connection for 
hypercholesterolemia, including as secondary to service-
connected diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).  

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.31, 4.115b Diagnostic Code (DC) 7522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The veteran seeks service connection for hypertension.  He 
primarily asserts that he has hypertension as the result of 
his service-connected diabetes mellitus.  The Board has 
considered all possible bases for the claim, including 
direct and secondary service connection.  VA compensation is 
paid for disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The service medical records do not document any hypertensive 
blood pressure readings.  Readings on entrance examination, 
in September 1967, and separation examination, in April 
1969, were within normal limits.  See 38 C.F.R. § 4.104, 
Code 7101, Note (1) (2006).  

Service incurrence will be presumed for hypertension if 
manifested to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, there is no competent 
medical evidence of hypertension in the year following 
service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2006).  Here, there is no such evidence of 
continuity.  After service, many years passed without any 
competent medical evidence of hypertension.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The records do show that the veteran served in an area in 
Korea where the herbicide Agent Orange was sprayed.  His 
exposure to that chemical is conceded and service connection 
for diabetes mellitus and prostate cancer has been granted 
on that basis.  

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the 
term acute and subacute peripheral neuropathy means 
transient neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcomas, and 
diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

It must be noted that the list of disabilities which will be 
presumed to be due to Agent Orange does not contain 
hypertension.  38 C.F.R. § 3.309(e) (2006).  The Secretary 
of Veterans Affairs, under the authority of the Agent Orange 
Act of 1991 and based on studies by the National Academy of 
Science (NAS), has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).  Since the Secretary has not specifically linked the 
veteran's claimed hypertension to Agent Orange exposure, it 
could not be presumed to be due to Agent Orange exposure.  

Further, as a lay witness, the veteran does not have the 
medical training and experience to provide competent 
evidence as to the cause of his medical condition.  
38 C.F.R. § 3.159(a) (2006); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In this case, extensive private 
medical records and reports have been obtained and there is 
nothing in them which would link the veteran's hypertension 
to service or to a service-connected disability.  There is 
no competent medical evidence which links the veteran's 
hypertension to disease or injury in service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Nor is there any 
competent medical evidence to link his hypertension to any 
service-connected disability, including diabetes mellitus.  
Secondary service connection requires competent evidence of 
a connection to a service-connected disability.  See Reiber 
v. Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois 
v. Brown, 6 Vet. App. 136 (1994).  Consequently, the claim 
must be denied.  

Hypercholesterolemia

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  

For this issue, the Board must emphasize the requirement 
that there must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).   

Not every diagnosis is a disability.  The term "disability" 
as used in chapter 11, and specifically in § 1110, must be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed.1994).  It is simply a laboratory 
finding and not a disability impairing earning capacity.  
Thus, even though the doctors attach a name to this 
laboratory finding, it is not a disability within the 
meaning of the laws and regulations providing compensation 
benefits.  Since hypercholesterolemia is not a current 
disability as defined by law, service connection must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Erectile Dysfunction

The veteran has been granted special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(k) for his 
erectile dysfunction.  A noncompensable evaluation was 
assigned under the rating schedule.  He contends that he 
should be awarded a compensable evaluation under the rating 
schedule.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

The rating schedule does not provide specific criteria for 
every disability and it does not provide specific criteria 
for erectile dysfunction.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2006).  
 
The veteran's erectile dysfunction was rated by analogy 
under 38 C.F.R. § 4.115b Diagnostic Code (DC) 7522, which 
pertains to deformity of the penis with loss of erectile 
power, for which a 20 percent evaluation is warranted.  The 
Board can find no other diagnostic code that would be more 
appropriate in rating the veteran's disability.  There is no 
evidence that he has had removal of half or more of his 
penis, or that the glans has been removed, such that would 
warrant consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, DC 7522 is most appropriate to 
rate this disability.  

Under DC 7522, two distinct elements are required for a 
compensable rating: penile deformity and loss of erectile 
power.  This case presents numerous private medical records 
documenting loss of erectile power.  Private hospital 
records show that the veteran came to an emergency room in 
February 1992 and had a urethral hemorrhage.  He passed a 
clot followed by clear urine.  A March 1992 clinical record 
noted a history of impotence secondary to blood pressure 
medication.  In a progress note dated in August 1993, a 
private physician recorded an impression of impotence 
secondary to antihypertensive medication.  The doctor noted 
a complaint of erectile dysfunction in July 2000.  The 
veteran's problem list included impotence in July 2000, 
January 2001, and July 2002.  January 2004 reports reflect 
that the veteran had erectile dysfunction secondary to 
hormone treatment for prostate cancer and multiple blood 
pressure medications.  There was an impression of ongoing 
erectile dysfunction, controlled with Viagra.  

Despite the many reports of loss of erectile power, there is 
no evidence, or even a claim, of penile deformity.  Since 
penile deformity is required for a compensable rating under 
this code, and there is no evidence that this criterion has 
been met, there is no basis for a compensable rating.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).  Thus, because the requirements for a compensable 
evaluation are not met, a noncompensable rating is 
appropriate and the claim for a compensable rating must be 
denied.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial 
unfavorable agency or original jurisdiction (AOJ) decision 
on a claim for VA benefits and must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant' s possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

For the service connection claims, VA generally advised the 
veteran of all the elements required by Pelegrini II in a 
July 2002 letter, with a follow-up letter in July 2003.  For 
the rating of the erectile function, there was a notice 
issued in June 2005.  

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded.  
Notice regarding (a) and (b) was not provided to the 
veteran, until March 2006.  However, the Board finds no 
prejudice in proceeding with the issuance of a final 
decision because as concluded above, the preponderance of 
the evidence is against the veteran's claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  There is sufficient, competent 
medical evidence to decide the claims.  Therefore, a VA 
examination regarding the issue on appeal is not necessary.  
There are no indications that relevant records exist that 
have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).



ORDER

Service connection for hypertension including as secondary 
to service-connected diabetes mellitus is denied.  

Service connection for hypercholesterolemia including as 
secondary to service-connected diabetes mellitus is denied.  

An initial compensable disability rating for erectile 
dysfunction is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


